DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                         TYRONE CAMPBELL,
                             Appellant,

                                    v.

                         STATE OF FLORIDA,
                              Appellee.

                              No. 4D18-1414

                              [July 19, 2018]

   Appeal of order denying rule 3.800 motion from the Circuit Court for
the Seventeenth Judicial Circuit, Broward County; Martin S. Fein, Judge;
L.T. Case No. 09-12147CF10A.

   Tyrone Campbell, DeFuniak Springs, pro se.

   No appearance required for appellee.

PER CURIAM.

   Affirmed.

GERBER, C.J., LEVINE and KUNTZ, JJ., concur.

                          *          *          *

   Not final until disposition of timely filed motion for rehearing.